*918OPINION.
James:
The taxpayer in this appeal submitted depositions purporting to show certain facts relative to its book entries for the taxable year here in question. Photostat copies of certain pages of the book records were offered in evidence, and were received by the notary taking the depositions after due objection,was noted by the representative of the Commissioner that the said photostat copies were not the best evidence and after due demand had been made for the production of the original records. The objection of the Commissioner to this method of proof is now sustained upon the ground stated by his representative at the taking of the depositions. The taxpayer must allege and prove such facts as will support evidence of error.
The taxpayer also failed to allege in its petition or to submit as a matter of proof what action had been taken by the Commissioner with reference to the determination of the deficiency here in question. The Board is wholly uninformed, except by surmise, as to what the Commissioner did in connection with the audit of the taxpayer’s returns. The taxpayer alleged four errors committed by the Commissioner, but wholly failed to state any facts showing that the Commissioner had done anything with respect to its return other than to determine the deficiency here in question, or to state facts upon which, if proven, the Board could find that the Commissioner had erred. Under these circumstances the determination of the Commissioner must be approved.